DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 07/05/2022. Claims 16-19, 21-27, 29, 31, and 33-35 are pending in the case. Claims 20, 28, 30, and 32 have been cancelled. Claims 16, 17, 25, 26, and 27 are independent claims.

Response to Arguments
Applicant's arguments regarding 35 U.S.C. § 101 rejection of the claims is persuasive. Accordingly, these rejections are hereby withdrawn.
Applicant's cancellation of claim 20 renders moot the 35 U.S.C. § 112 rejection.
Applicant's prior art arguments have been fully considered and are persuasive. Accordingly, these rejections are hereby withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not teach, make obvious, or suggest the claim limitations of independent claims 16, 17, 25, 26, and 27 as summarized below.
Gilad-Bachrach et al. (U.S. Pat. App. Pub. No. 2016/0350648) teaches neural networks for encrypted data. A user sends encrypted data that is encrypted with an encryption scheme that allows for computations on the ciphertext to generate encrypted results data (e.g., a fully homomorphic encryption scheme). Neural network computations are performed on the encrypted data, using approximations of neural network functions (e.g., activation functions) to generate encrypted neural network results data from encrypted data. The encrypted neural network results data are communicated to the user associated with the encrypted data such that the user decrypts the encrypted data based on the encryption scheme.
De Cock et al. (Cock, Martine de, Rafael Dowsley, Anderson CA Nascimento, and Stacey C. Newman. "Fast, privacy preserving linear regression over distributed datasets based on pre-distributed data." In Proceedings of the 8th ACM Workshop on Artificial Intelligence and Security, pp. 3-14. 2015.) teaches use of the homomorphic properties of the Paillier's encryption scheme in linear regression.
In contrast, the disclosed invention, as recited in independent claims 16, 17, 25, 26, and 27, requires the presence of plaintext data, e.g., plaintext training data, plaintext field data, and plaintext model data, such that the results in the data never fully being encrypted. This reduces the burden of encrypting the data while maintaining the security of the encrypted result data. Specifically, two or less data types are encrypted at any given time, the datatypes including the training data, the model data, and the field data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123